342 S.W.2d 580 (1961)
Floyd PAYNE, Appellant,
v.
STATE of Texas, Appellee.
No. 32885.
Court of Criminal Appeals of Texas.
February 8, 1961.
*581 No attorney for appellant of record on appeal.
Leon B. Douglas, State's Atty., Austin, for the State.
McDONALD, Judge.
Appellant was convicted in the Corporation Court of the City of Del Rio, Val Verde County, for the offense of unlawfully placing printed material in and upon certain automobiles, and his punishment was assessed at a fine of $50.
He appealed to the county court, where the state's motion to dismiss the appeal because of a defective appeal bond was granted.
Appellant filed a motion to reinstate the appeal and sought to amend the bond by filing a new bond, claiming his right to do so under the provisions of Art. 835, Vernon's Ann.C.C.P.
In the instant proceeding, appellant attempts to appeal from the order of the county court refusing to permit the filing of an amended bond and to reinstate the appeal.
The relief to which appellant appears to be entitled is one appropriate to a mandamus proceeding in a proper court to require the county judge to permit the amendment of the bond.
This court's jurisdiction in appeals in causes originating in the corporation court is limited to convictions where the fine assessed in the county court exceeds $100. See Art. 53, Vernon's Ann.C.C.P.; McKee v. State, 156 Tex. Crim. 399, 242 S.W.2d 884.
The power of this court and the judges thereof in mandamus proceedings is confined to the issuance of such writs where deemed necessary to enforce the jurisdiction of this court. Art. 53a, Vernon's Ann. C.C.P.
We are without jurisdiction to enter any order herein other than to dismiss the appeal.
The appeal is dismissed.